                Case 4:20-mj-00227-N/A-LCK Document 1 Filed 03/03/20 Page 1 of 1
                                      CRIMINAL COMPLAINT
     United States District Court                          DISTRICT of ARIZONA

                       United States of America                             DOCKETNO.
                                    v.             I
       Michelle Blackburn DOB: 1978; United States                          MAGIST~JJ.,;~~~                   ~,J.
    Marco Antonio Gonzalez-Marquez DOB: 2001; Mexico                            "U : .. ~ U ~ ' f ~'~ .
 Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A) (ii), 1324(a)(l)(A)(v)(I) and 1324(a)(l)(B)(i)
COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
On or about March 1, 2020, in the District of Arizona, Michelle Blackburn and Marco Antonio Gonzalez-
Marquez, named herein as defendants and conspirators, did knowingly and intentionally combine, conspire,
confederate, and agree with each other and other persons, known and unknown, to transport certain illegal aliens,
namely Brayan Antonio Santiago-Tista, Jesus Gregorio Leon-Sebada, Herminia Aracelia Box-Reyes, Rafael Marino
Morales-Carlos, Odilda Yojana Alvarado-Enriquez, Luis Rodolfo Sipac-Cocon, Sebastian Velasquez-Jeronimo, and
Tonatio Mor-Lopez, and did so for the purpose of private financial gain; .in violation of Title 8, United States Code,
Sections 1324(a)(l)(A); 1324(a)(l)(A)(v)(I) and 1324(a)(l)(B)(i).
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about March 1, 2020, in the District of Arizona (Robles Junction), United States Border Patrol Agents (BPA)
encountered a 2001 Ford F-350 at the SR-86 checkpoint and arrested the driver Michelle Blackburn and 10 illegal aliens,
nine adults and one unaccompanied juvenile. The adult illegal aliens were identified as Marco Antonio Gonzalez-
Marquez, Brayan Antonio Santiago-Tista, Jesus Gregorio Leon-Sebada, Herminia Aracelia Box-Reyes, Rafael Marino
Morales-Carlos, Odilda Yojana Alvarado-Enriquez, Luis Rodolfo Sipac-Cocon, Sebastian Velasquez-Jeronimo, and
Tonatio Mor-Lopez. Several material witnesses identified Gonzalez-Marquez as the foot guide in photo line-up. Also,
Gonzalez-Marquez was previously arrested with another group and admitted being the foot guide.

Material witnesses ·Santiago-Tista, Leon-Sebada, Box-Reyes, Alvarado-Enriquez, Sipac-Cocon, Velasquez-Jeronimo, and
Mor-Lopez said that they or a family member had made arranged to be smuggled into the United States for money. Morales-
Carlos claimed he did not make any smuggling arrangements. All said they crossed the border illegally. Sipac-Cocon,
Alvarado-Enriquez, and Reyes Herminia said they crossed the border with a foot guide. Saµtiago:. Tista, Leon-Sebada, and
Morales-Carlos. Velasquez-Jeronimo said there was no guide in the group but later identified Gonzalez-Marquez as the
foot guide in a photo line-up. Several others also identified Gonzalez-Marquez as the foot-guide. Leon-Sebada said he was
going to be picked up by a female driving a white truck. Alvarado-Enriquez said when the truck arrived, the driver talked
to them in English and hand signaled for them to get inside the truck.

In a post-Miranda statement, Blackburn said that after her friend kept insisting and pressuring her, she agreed to pick up
illegal aliens. She was going to get paid $400 USD per person. She was told she would be picking up five illegal aliens, but
when she arrived at the pickup location, there were more than five. She said she knew what she was doing was illegal and
decided to drive to the checkpoint.

In a post-Miranda statement, Gonzalez-Marquez denied being the foot guide and denied being paid in this event.
Gonzalez-Marquez claimed he was just trying to get to Phoenix and find work.

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Brayan Antonio Santiago-Tista, Jesus Gregorio
Leon-Sebada, Herminia Aracelia Box-Reyes, Rafael Marino Morales-Carlos, Odilda Yojana Alvarado-Enriquez,
Luis Rodolfo Sipac-Cocon, Sebastian Velasquez-Jeronimo, and Tonatio Mor-Lopez          _,,,---
Detention Requested                                                         SIGNATURv.ti.v-COMPLAINANT
     Being duly sworn, I declare that the foregoing is                 ,             ~
                                                                            l----,4#."'----------------1
     true and correct to the best of~ l1}t9-~ge.                            OFFierAL TITLE
AUTHORIZED BY: AUSA JAA/ril \M-,·                                           Border Patrol Agent
   Sworn to before me and subscril(ea ih my presence.
                                                                            DATE
                                                                            March 3, 2020
  1) See Federal rules of Criminal Procedure Rules 3 and 54
